733 So. 2d 559 (1999)
Deborah K. STANLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 98-3360.
District Court of Appeal of Florida, Fifth District.
April 23, 1999.
James B. Gibson, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
THOMPSON, J.,
Deborah Stanley appeals her conviction and sentence for three counts of resisting a law enforcement officer with violence.[1] She raises three points on appeal, only one of which merits discussion.
Stanley argues that she cannot be convicted of resisting multiple officers when her arrest arose out of a single confrontation. She is correct. Stanley was arrested after she fought with three law enforcement officers when they arrived at her mobile home to arrest her son. In Wallace v. State, 724 So. 2d 1176 (Fla.1998), the supreme court held that continuous resistance to an ongoing attempt to effect an arrest is but a single instance of obstruction. We affirm a single conviction for resisting a law enforcement officer; we reverse two of her convictions and remand with directions that they be vacated.
One conviction is AFFIRMED and two convictions are REVERSED and REMANDED with directions.
HARRIS and ANTOON, JJ., concur.
NOTES
[1]  § 843.01, Fla. Stat. (1997).